                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CLAUDE B. OAKLEY                                                                   PLAINTIFF
ADC #108541

V.                             No. 1:19CV00048-JM-JTR

JERRY L. HOWARD II, Sergeant,
North Central Unit, ADC, et al.                                                  DEFENDANTS



                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint is DISMISSED WITH PREJUDICE for failing to state a claim upon

which relief may be granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 8th day of July, 2019.



                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
